Case 1:19-cv-01946-WJM-MEH Document 61 Filed 10/28/19 USDC Colorado Page 1 of 21




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


   Civil Action No. 1:19-cv-01946-WJM-MEH

   Lisa Cowles

        Plaintiff,

   v.

   Bonsai Design LLC, et al.

             Defendants.




                           BONSAI’S RULE 12(b)(6) MOTION TO DISMISS
Case 1:19-cv-01946-WJM-MEH Document 61 Filed 10/28/19 USDC Colorado Page 2 of 21




                                   TABLE OF CONTENTS
                                                                                    PAGE
   TABLE OF AUTHORITIES…………………………………………………………...……… ii

   I.    PRELIMINARY STATEMENT…………………………………………………..……… 1

   II.   SUMMARY OF BACKGROUND………………………………………………..……… 1

   III. LEGAL ARGUMENTS & AUTHORITIES………………………………………...…… 2

          A. Standards for Rule 12(b)(6) Motion to Dismiss……………………………..…… 2
          B. Counts I-III and VIII-X Should Be Dismissed Because They Are
             Preempted by the Colorado Premises Liability Act…………………………….… 3
          C. The Waiver That Cowles Signed Bars the Premises Liability Cause of Action….. 4
          D. To the Extent Not Preempted by the Premises Liability Cause of Action,
             Counts II, III and IX Should Be Dismissed in Light of the Waiver……………… 8
          E. Count I of the First Amended Complaint Should Be Dismissed for the
             Additional Reasons That Bonsai Was an Innocent Seller of the Primary
             Brake System, and Both the Emergency Arrest Device and the Zip Line
             System Complied With Applicable Colorado Codes and Other Standards…….… 9
          F.    Counts II and IX Should Be Dismissed Because the Game Creek Course
                Complied with Applicable Colorado Codes…………………………….……..… 10
          G. Count III Should Be Dismissed Because Plaintiff Fails to Allege Anything
             More Than Conclusory Statements With Respect to Bonsai’s
             Purported Warranties……………………………………………………….….… 11
          H. Count VIII of the First Amended Complaint Should be Dismissed Because
             Plaintiff Fails to Allege Any of the Elements of Fraud Against Bonsai………… 12
           I.   Plaintiff Has Not Pleaded Sufficient Facts for a Joint Venture Claim,
                Requiring Dismissal of Count IX of the FAC…………………………………… 13
           J. Plaintiff Fails to Sufficiently Plead a Cause of Action for Gross Negligence,
              Requiring Dismissal of Count X of the FAC……………………………….…… 14

   IV. CONCLUSION………………………………………………………………..………… 15




                                               i
Case 1:19-cv-01946-WJM-MEH Document 61 Filed 10/28/19 USDC Colorado Page 3 of 21




                                  TABLE OF AUTHORITIES
   CASES                                                                             PAGE(S)
   Ashcroft v. Iqbal, 556 U.S. 662 (2009)…………………………………………………….…… 3
   Batterman v. Wells Fargo Ag Credit Corp., 802 P.2d 1112 (Colo. Ct. App. 1990)………...… 13
   Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)……………………………………..…… 3
   Brigance v. Vail Summit Resorts, Inc., 883 F.3d 1243 (10th Cir. 2018)……………...3, 4, 5, 7, 8
   Carrado v. Daimler AG, 17-cv-3080, 2018 U.S. Dist. LEXIS 163026
      (D. Colo. Sept. 24, 2018)………………………………………………………..…….. 11, 12
   Chadwick v. Colt Ross Outfitters, Inc., 100 P.3d 465 (Colo. 2004)……………..……… 4, 6, 7, 8
   Colorado Performance Corp. v. Mariposa Associates, 754 P.2d 401
       (Colo. Ct. App. 1987)…………………………………………………………...……….… 13
   Cortec Industries, Inc. v. Sum Holding L.P., 949 F.2d 42 (2d Cir. 1991)……………….…..….. 2
   Espinoza v. Arkansas Valley Adventures, LLC, 809 F.3d 1150 (10th Cir. 2016)………..… 4, 5, 8
   Forman v. Brown, 944 P.2d 559 (Colo. App. 1996)………………………………….……. 14, 15
   Hamill v. Cheley Colorado Camps, Inc., 262 P.3d 945 (Colo. App. 2011)……………….… 7, 14
   Heil Valley Ranch, Inc. v. Simkin, 784 P.2d 781 (Colo. 1989)…………………………….…. 4, 8
   Holland v. Florida, 560 U.S. 631 (2010)…………………………………………...………. 14, 15
   Old Colorado Brewing Co. v. Company V., 2016 CV 31161, 2018 Colo. Dist.
       LEXIS 1433 (Colo. Dist. Ct., Jan. 24, 2018)………………………………….……….…... 13
   Jones v. Dressel, 623 P.2d 370 (Colo. 1981)…………………………………….…..... 4, 5, 6, 7, 8
   Jordan-Arapahoe, LLP v. Board of County Commissioners, 633 F.3d 1022
       (10th Cir. 2011)……………………………………………………………………….…..…. 3
   Lombard v. Colorado Outdoor Education Center, Inc., 187 P.3d 565 (Colo. 2008)…….….……4
   Mandy’s Ltd. v. Salon & Beauty Source, Inc., 15-cv-01571, 2016 U.S. Dist. LEXIS 193475
      (D. Colo. June 3, 2016)…………………………………………………………………...…. 9
   Mincin v. Vail Holdings, Inc., 308 F.3d 1105 (10th Cir. 2002)…………………………...……4, 7
   Oshima v. Kia Motors Corp., No. 11-CV-3349, 2012 U.S. Dist. LEXIS 63086
       (D. Colo. May 4, 2012)…………………………………………………………………. … 12
   Park Universal Enterprises v. American Casualty Co., 442 F.3d 1239 (10th Cir. 2006)……..… 2
   Robbins v. Okla. ex rel. Dep’t of Human Services, 519 F.3d 1242 (10th Cir. 2008)……….…...12


                                                ii
Case 1:19-cv-01946-WJM-MEH Document 61 Filed 10/28/19 USDC Colorado Page 4 of 21




                             TABLE OF AUTHORITIES (cont.)
                                                                                  PAGE(S)
   Southeastern Colorado Water Conservancy District v. Cache Creek Mining Trust,
      854 P.2d 167 (Colo. 1993)………………………………………………….………….…… 12
   Sutton v. Utah State School for Deaf & Blind, 173 F.3d 1226 (10th Cir. 1999)……………..….. 3
   Sylvia v. Wisler, 875 F.3d 1307 (10th Cir. 2017)…………………………………………….….. 3
   United Blood Services v. Quintana, 827 P.2d 509 (Colo. 1992)……………………………….. 14
   United States ex rel. Sikkenga v. Regence Bluecross Blueshield of Utah, 472 F.3d 702
      (10th Cir. 2006)……………………………………………………………………….…….. 12
   Vigil v. Franklin, 103 P.3d 322 (Colo. 2004)……………………………………………...…….. 4
   Welker v. Powdermonarch, LLC, 16-cv-00411, 2017 U.S. Dist. LEXIS 151229
     (D. Colo. 2017) aff’d, Patterson v. PowderMonarch, LLC, 2019 U.S. App. LEXIS 17253
     (10th Cir. June 10, 2019)……………………………………………………………..………. 4


   RULES
   7 C.C.R. 1101-12……………………………………………………………………………….. 10
   C.R.S. 4-2-313………………………………………………………………………………….. 11
   C.R.S. 13-21-115………………………………………………………………………………… 3
   C.R.S. 13-21-115(2)…………………………………………………………………………...… 3
   C.R.S. 13-21-402(1)……………………………………………………………………….…….. 9
   C.R.S. 13-21-403(1)………………………………………………………………………..…… 10
   C.R.S. 13-21-403(1)(b)……………………………………………………………….………… 10
   CJI – Civ. 9:30………………………………………………………………………….………. 14
   CJI – Civ. 14:1.5……………………………………………………………………….………… 9
   CJI – Civ. 14:8………………………………………………………………………………….. 11
   Fed. R. Civ. P. 8(a)(2)……………………………………………………………….……… 12, 13
   Fed. R. Civ. P 9(b)……………………………………………………………….……….… 12, 13
   Fed. R. Civ. P 12(b)(6)…………………………………………………………………….. 2, 3, 15




                                              iii
Case 1:19-cv-01946-WJM-MEH Document 61 Filed 10/28/19 USDC Colorado Page 5 of 21




          Bonsai Design, LLC (“Bonsai”), by and through counsel, Sanitas Law Group, LLC, files

   this Rule 12(b)(6) Motion to Dismiss all claims asserted against Bonsai for failure to state a

   claim upon which relief may be granted. Counsel for Bonsai has conferred with counsel for Lisa

   Cowles (“Cowles” or “Plaintiff”), in accordance with this Court’s Practice Standards, and the

   parties do not foresee amendments to the First Amended Complaint (“FAC”) that would rectify

   the issues raised in this Motion to Dismiss. In support of this Motion, Bonsai states the

   following:

                                  I.   PRELIMINARY STATEMENT
          Plaintiff suffered an injury while riding a zip line at The Vail Corporation’s (“Vail or

   Vail’s”) Game Creek Course on July 7, 2017. This accident is lamentable, but Bonsai is not

   liable. First, Plaintiff pleaded this as a premises liability case. The Colorado Premises Liability

   Act (“CPLA”) is an exclusive remedy, requiring dismissal of the other causes of action. Cowles

   knowingly and voluntarily waived her right to file a suit related to any injury she might suffer at

   the Game Creek Course, requiring dismissal of the premises liability cause of action. Additional

   bases exist for dismissing the FAC: Bonsai was an innocent seller of the primary brake system,

   both the Emergency Arrest Device (“EAD”) and the Zip Line System complied with applicable

   Colorado Codes and standards, Plaintiff does not adequately plead causes of action for breach of

   express or implied warranties, fraud, or gross negligence, and the Bonsai-Vail Design and Build

   Agreement belies the existence of any joint venture. Bonsai requests that this Court dismiss the

   entirety of the case as against Bonsai.

                               II.     SUMMARY OF BACKGROUND

          Bonsai is a Grand Junction, Colorado-based company that designs and installs zip line

   and other adventure courses. It aims to inspire people by providing outdoor adventures and it
                                                   -1-
Case 1:19-cv-01946-WJM-MEH Document 61 Filed 10/28/19 USDC Colorado Page 6 of 21




   strives to be at the forefront of safety. Bonsai and Vail entered a Design and Build Agreement

   (“Agreement”) on September 19, 2012, for the design and installation of a Zip Line System at

   Vail Ski Resort in Vail, Colorado.1 (Exhibit A, Agreement, attached hereto.2) The Agreement

   specifies that Vail is the owner and operator of the Premises; that Vail is the Buyer, while Bonsai

   is the Seller; and that the ownership of the Zip Line System passed to Vail upon full payment to

   Bonsai. As alleged in the FAC, Vail – not Bonsai – is the licensed operator of the Zip Line

   System. FAC ¶ 78. While certain of the components of the Zip Line System were manufactured

   by Bonsai, the primary brake system was manufactured and designed by third party TruBlue

   LLC, d/b/a Head Rush Technologies (“Head Rush”).

          When Cowles was riding zip line number four at Game Creek on July 7, 2017, the Head

   Rush-manufactured and designed primary brake system failed, and the primary brake rope

   snapped, resulting in injuries to Plaintiff. While this accident was unfortunate, Cowles signed a

   comprehensive participant waiver in which she released the equipment manufacturer and others

   from all liability related to any claim for injury that might occur. (See Exhibit B, Waiver,

   attached hereto.)

                           III.   LEGAL ARGUMENT & AUTHORITIES

   A.     Standards for a Rule 12(b)(6) Motion to Dismiss.

          The purpose of a Rule 12(b)(6) motion to dismiss is to test the legal sufficiency of the

   plaintiff’s causes of action. The court must accept "all well-pleaded factual allegations . . . as

   true," and dismiss the complaint only if "it appears beyond doubt that the plaintiff can prove no


   1
     The Agreement was entered by Bonsai Design Inc., which was subsequently converted into Bonsai
   Design, LLC.
   2
     The Agreement is referenced in the First Amended Complaint at, for example paragraphs 64-76. As
   such, attachment of the Agreement to this Motion should not convert this Motion into a Rule 56 Motion
   for Summary Judgment. See, e.g., Park Univ. Enters. v. Am. Cas. Co., 442 F.3d 1239, 1244 (10th Cir.
   2006); Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 48 (2d Cir. 1991).
                                                    -2-
Case 1:19-cv-01946-WJM-MEH Document 61 Filed 10/28/19 USDC Colorado Page 7 of 21




   set of facts in support of his claim which would entitle him to relief." Sutton v. Utah State Sch.

   for Deaf & Blind, 173 F.3d 1226, 1236 (10th Cir. 1999) (quotation omitted). See also Bell Atl.

   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (“While a complaint attacked by a Rule

   12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiff's obligation to

   provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions,

   and a formulaic recitation of the elements of a cause of action will not do.”) (citations omitted);

   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“Nor does a complaint suffice if it tenders “naked

   assertion[s]” devoid of “further factual enhancement.”) (citation omitted).

           Colorado substantive law governs the analysis of the causes of action in the FAC and

   Bonsai’s motion to dismiss because this Court’s jurisdiction is based on diversity citizenship.

   Brigance v. Vail Summit Resorts, Inc., 883 F.3d 1243, 1249 (10th Cir. 2018); Sylvia v. Wisler,

   875 F.3d 1307, 1313 (10th Cir. 2017). Assuming all factual allegations in the FAC are true for

   purposes of this motion, the complaint should be dismissed for the reasons set forth below.

   B.      Counts I-III and VIII-X Should Be Dismissed Because
           They Are Preempted by the Colorado Premises Liability Act.

           Count VII of the FAC alleges liability against Bonsai under the CPLA, C.R.S. 13-21-

   115.3 Under clear and well-settled statutory language and case law, this CPLA claim preempts all

   other causes of action, and Counts I-III and VIII-X of the FAC should be dismissed.

           The express language of the CPLA makes clear that it is an exclusive remedy.

           In any civil action brought against a landowner by a person who alleges injury
           occurring while on the real property of another and by reason of the condition of
           such property, or activities conducted or circumstances existing on such property,
           the landowner shall be liable only as provided in subsection (3) of this section.

   C.R.S. 13-21-115(2) (emphasis added). Because Plaintiff alleges that she was injured on the


   3
    While Bonsai disputes the allegations against it, for the purposes of this motion, such allegations are
   deemed to be true. Jordan-Arapahoe, LLP v. Bd. of Cty. Comm’rs, 633 F.3d 1022, 1025 (10th Cir. 2011).
                                                    -3-
Case 1:19-cv-01946-WJM-MEH Document 61 Filed 10/28/19 USDC Colorado Page 8 of 21




   real property of another, that Bonsai was a “landowner” as defined by the CPLA, and that she

   was injured by reason of the condition, activities or circumstances existing on such property,

   Cowles’ only recourse is through the CPLA.

          Courts have uniformly held that the CPLA is an exclusive remedy.

          The express, unambiguous language of subsection (2) of Colorado's premises
          liability statute evidences the General Assembly's intent to establish a
          comprehensive and exclusive specification of the duties landowners owe to those
          injured on their property. Subsection (2) is specific in its terms and without
          ambiguity or qualification. By using the language "any civil action brought
          against a landowner by a person who alleges injury occurring while on the real
          property of another," the General Assembly indicated its intent to completely
          occupy the field and supercede the existing law in the area.

   Vigil v. Franklin, 103 P.3d 322, 328 (Colo. 2004). See also Lombard v. Colo. Outdoor Educ.

   Ctr., Inc.,187 P.3d 565, 574 (Colo. 2008); Welker v. Powdermonarch, LLC, 16-cv-00411, 2017

   U.S. Dist. LEXIS 151229, at *29 (D. Colo. 2017) aff’d, Patterson v. PowderMonarch, LLC,

   2019 U.S. App. LEXIS 17253 (10th Cir. June 10, 2019). Under clear and binding precedent, all

   of Plaintiff’s non-CPLA claims are preempted and should be dismissed.

   C.     The Waiver That Cowles Signed Bars the Premises Liability Cause of Action.

          As explained by Justice Gorsuch, writing for the Tenth Circuit, “this court and many

   Colorado courts have upheld many releases in many recreational activities over many years.”

   Espinoza v. Ark. Valley Adventures, LLC, 809 F.3d 1150, 1153 (10th Cir. 2016). See, e.g.,

   Chadwick v. Colt Ross Outfitters, Inc., 100 P.3d 465, 467 (Colo. 2004) (hunting); Heil Valley

   Ranch, Inc. v. Simkin, 784 P.2d 781 (Colo. 1989) (horseback riding); Jones v. Dressel, 623 P.2d

   370 (Colo. 1981) (skydiving); Brigance, 883 F.3d 1243 (skiing); Espinoza, 809 F.3d 1150

   (rafting); Mincin v. Vail Holdings, Inc., 308 F.3d 1105 (10th Cir. 2002) (mountain biking). Per

   Justice Gorsuch, “it’s clear enough that Colorado allows private parties to assume some of the

   risks associated with their recreational pursuits. It’s a policy choice that, no doubt, means some

                                                   -4-
    Case 1:19-cv-01946-WJM-MEH Document 61 Filed 10/28/19 USDC Colorado Page 9 of 21




       losses go uncompensated but one that also promotes the output and diversity of recreational

       services consumers may enjoy.” 809 F.3d at 1153.

              The Colorado Supreme Court has held, “[t]he determination of the sufficiency and

       validity of an exculpatory agreement is a question of law for the court to determine.” Jones, 623

       P.2d at 376. Jones, the leading case on recreational waivers, involved an exculpatory agreement

       related to sky diving that covered any loss or injury “while upon the premises or aircraft of the

       Corporation or while participating in any of the activities contemplated by this Agreement.” Id.

       at 372. Jones held that four factors must be examined to determine whether an exculpatory

       agreement is valid:

              (1) the existence of a duty to the public; (2) the nature of the service performed;
              (3) whether the contract was fairly entered into; and (4) whether the intention of
              the parties is expressed in clear and unambiguous language.

       Id. at 376. Gross negligence, or willful and wanton negligence, however, cannot be released by

       waiver. Id. The Jones court found, as a matter of law, that the exculpatory agreement was valid

       and barred plaintiff’s claims. Id. at 376, 378. For a recent Tenth Circuit case upholding a Vail

       waiver, see Brigance v. Vail Summit Resorts, Inc., 883 F.3d 1243 (10th Cir. 2018).

              The waiver that Cowles signed is clearly written and it is broad. (See Exhibit B.) The

       heading of the waiver states, in increased font size, bold font, all capitals, highlighted in yellow,

       and with a red box surrounding the language:

                            SKI AREA & SUMMER ACTIVITY
RELEASE OF LIABILITY, WAIVER OF CLAIMS, ASSUMPTION OF RISK & INDEMNITY AGREEMENT

                  WARNING: PLEASE READ CAREFULLY BEFORE SIGNING!
          THIS IS A RELEASE OF LIABILITY & WAIVER OF CERTAIN LEGAL RIGHTS
                 INCLUDING THE RIGHT TO SUE OR CLAIM COMPENSATION




                                                        -5-
Case 1:19-cv-01946-WJM-MEH Document 61 Filed 10/28/19 USDC Colorado Page 10 of 21




           As part of the waiver, Cowles affirmed that she understood that zip lining and other

   recreational activities “CAN BE HAZARDOUS AND PRESENT A RISK OF PHYSICAL

   INJURY OR DEATH.” Id. at ¶ 2. She also affirmed that she understood that:

           all Activities carry certain risks, inherent and otherwise, including but not limited
           to, injury or death cause by falling, equipment failure or improper use, the natural
           rugged environment, and the negligence of the activity operator, instructor, or
           other participants. In addition, each Activity carries certain unique risks, which
           include but are not limited to, injuries or death caused by: (a) collisions or
           entanglements with other people, ropes/cables, equipment, or natural or manmade
           objects, (b) rugged, steep, slippery, or otherwise dangerous terrain . . . , and (h)
           unmaintained or unmarked trails/roads or trail obstructions. I understand that the
           description of the risks in this agreement is not complete and voluntarily choose
           for participant to participate in and EXPRESSLY ASSUME ALL RISKS AND
           DANGERS OF THE ACTIVITY AND THE POSSIBILITY OF PERSONAL
           INJURY, DEATH, PROPERTY DAMAGE AND LOSS resulting therefrom,
           whether or not described here, known or unknown, inherent or otherwise.

   Id. at ¶ 3. Cowles further agreed “to accept any equipment ‘AS IS’ and WITH NO

   WARRANTIES, express or implied.” Id. at ¶ 4. Finally, Cowles agreed to the following:

           IN CONSIDERATION FOR BEING ALLOWED TO PARTICIPATE IN
           THE ACTIVITY, I AGREE TO WAIVE ANY AND ALL CLAIMS
           AGAINST AND TO HOLD HARMLESS, RELEASE, INDEMNIFY, AND
           AGREE NOT TO SUE the Activity operator, Vail Resorts, Inc., The Vail
           Corporation, . . . equipment manufacturer . . . FROM ANY AND ALL
           LIABILITY and/or claims for injury or death to persons or damage to property
           arising from Activity participation, INCLUDING THOSE INJURIES AND
           DAMAGES CAUSED BY ANY RELEASED PARTY’S ALLEGED OR
           ACTUAL NEGLIGENCE (including failure to take reasonable steps to protect
           against the risks of the Activity) OR BREACH OF ANY EXPRESS OR
           IMPLIED WARRANTY. I agree to pay all costs and attorneys’ fees incurred by
           any Released Party in defending a claim or suit brought by me . . . .

   Id. at ¶ 5.

           Applying the four Jones factors to the situation in this case, Cowles signed the waiver in

   consideration for being allowed to participate in the Game Creek zip line course, a type of

   recreational activity that courts do not find to be a public service. See, e.g., Chadwick, 100 P.3d

   at 467 (distinguishing businesses engaged in a public service from those “engaged in recreational

                                                   -6-
Case 1:19-cv-01946-WJM-MEH Document 61 Filed 10/28/19 USDC Colorado Page 11 of 21




   activities, which are not practically necessary and with regard to which the provider owes no

   special duty to the public”); Brigance, 883 F.3d at 1251 (ski lessons are “clearly recreational in

   nature” and “are not of great public importance”). Zip lining, clearly a recreational activity, is

   not a service to the public. The first Jones factor therefore does not invalidate the waiver.

           The second Jones factor, the nature of the service performed, focuses on whether a

   service is an “essential service” or a “matter of practical necessity.” Brigance, 883 F.3d at 1252.

   Colorado courts have uniformly found that recreational activities are neither essential nor

   necessities. See, e.g., Mincin, 308 F.3d at 1111 (“[M]ountain biking is not an essential activity.”).

   Zip lining is a recreational activity, not an essential service or matter of practical necessity.

           Courts have regularly found, with respect to the third Jones factor, that “unfair disparity

   is generally not implicated when a person contracts with a business providing recreational

   services.” Brigance, 883 F.3d at 1253 (quotation omitted). Participants in recreational activities,

   such as skiing or zip lining, “‘are generally free to walk away if they do not wish to assume the

   risks described’ in an exculpatory agreement.” Id. (quoting Hamill v. Cheley Colo. Camps, Inc.,

   262 P.3d 945, 949-50 (Colo. App. 2011). Here, there was no unfair disparity when Cowles

   signed the waiver as a condition to participating in the zip line course. She was not forced to

   participate. Indeed, when Cowles was given the option of a partial refund, Cowles instead chose

   to continue on the course. FAC ¶¶ 145-47. Cowles was not unfairly disadvantaged, and the third

   Jones factor cannot defeat the waiver.

           The fourth Jones factor examines whether the parties’ intent is clearly expressed in

   unambiguous language. Release language that is clear, “not inordinately long,” and

   “uncomplicated and free from legal jargon,” particularly in the recreational context, is upheld by

   Colorado courts. See, e.g., Chadwick, 100 P.3d at 468. In Brigance the Tenth Circuit found that


                                                    -7-
Case 1:19-cv-01946-WJM-MEH Document 61 Filed 10/28/19 USDC Colorado Page 12 of 21




   the release language in Vail’s participant waiver “cannot be reasonably understood as expressing

   anything other than an intent to release or bar suit against VSRI from claims arising, in whole or

   in part, as a result of Dr. Brigance’s decision to ski and participate in ski lessons at Keystone,

   including claims based on VSRI’s negligence.” 883 F.3d at 1256. See also Heil Valley Ranch,

   784 P.2d at 785. Like the Vail waiver at issue in Brigance, the waiver signed by Cowles is only

   one page long – it is not “inordinately long” – and it is “uncomplicated and free from legal

   jargon.” The intent is abundantly clear – to waive all liability for anything related to any activity

   on Vail property, including zip lining. The waiver extends to the equipment manufacturer. The

   intent of the waiver signed by Cowles is clearly to disallow any suit whatsoever for any injury or

   damage related to her time at Vail. The fourth Jones factor is satisfied.

          Bonsai requests that Count VII be dismissed based on the exculpatory agreement.

   D.     To the Extent Not Preempted by the Premises Liability Cause of Action,
          Counts II, III, and IX Should Be Dismissed in Light of the Waiver.

          As discussed above, because Plaintiff pleaded this as a premises liability case, no cause

   of action can lie for counts I through III and VIII through X. To the extent the Court disagrees

   and determines that the negligence, breach of warranties, and joint venture liability causes of

   action can proceed, Bonsai urges that they should be dismissed because Cowles waived her right

   to sue for any injury that occurred while participating on Vail’s Game Creek zip line course.

          As discussed above, Plaintiff expressly released claims against the equipment

   manufacturer, including claims sounding in negligence, based on express or implied warranties,

   and claims not mentioned in the release. Many of the Colorado cases enforcing recreational

   exculpatory agreements do so in the context of negligence and breach of warranty claims. See,

   e.g., Brigance, 883 F.3d 1243; Espinoza, 809 F.3d 1150; Heil, 784 P.2d 781; Chadwick, 100

   P.3d 465. The exculpatory agreement clearly waives negligence and breach of warranty claims,

                                                    -8-
Case 1:19-cv-01946-WJM-MEH Document 61 Filed 10/28/19 USDC Colorado Page 13 of 21




   and these causes of action should therefore be dismissed. The joint venture cause of action is

   based on negligence and breach of warranty, and should also be dismissed based on the waiver.

          This court should dismiss Counts II, III, and IX of the FAC as against Bonsai based on

   the valid exculpatory agreement that Cowles signed.

   E.     Count I of the First Amended Complaint Should Be Dismissed for the Additional
          Reasons That Bonsai Was an Innocent Seller of the Primary Brake System, and
          Both the Emergency Arrest Device and the Zip Line System Complied With
          Applicable Colorado Codes and Other Standards.
          The Colorado Legislature has determined, “No product liability action shall be

   commenced or maintained against any seller of a product unless said seller is also the

   manufacturer of said product or the manufacturer of the part thereof giving rise to the product

   liability action.” C.R.S. 13-21-402(1). Plaintiff incorrectly alleges that Bonsai was the

   manufacturer of all component parts of the Zip Line System and the braking system. FAC ¶ 73.

   In reality, the manufacturer of the primary brake and primary brake rigging system that failed

   when Cowles rode zip line number four was Head Rush. Attached as Exhibit C is a copy of the

   manual for Head Rush’s zipSTOP Brake Assembly system. Bonsai is an “innocent seller” with

   respect to the primary brake system, and Count I, insofar as it concerns the primary brake

   system, cannot stand against Bonsai, an innocent seller. See, e.g., Mandy’s Ltd. v. Salon &

   Beauty Source, Inc., 15-cv-01571, 2016 U.S. Dist. LEXIS 193475 (D. Colo. June 3, 2016)

   (granting summary judgment to innocent seller).

          Further, to satisfy the requirements for a strict product liability cause of action, the

   plaintiff must prove that the product in question “was defective at the time it was sold by the

   defendant or left [its] control.” CJI – Civ. 14:1.5. Where a product “[c]omplied with, at the time

   of sale by the manufacturer, any applicable code, standard, or regulation adopted or promulgated

   by the United States or by this state, or by any agency of the United States or of this state,” it

                                                    -9-
Case 1:19-cv-01946-WJM-MEH Document 61 Filed 10/28/19 USDC Colorado Page 14 of 21




   must be presumed that “the product which caused the injury, death, or property damage was not

   defective and that the manufacturer or seller thereof was not negligent.” C.R.S. 13-21-403(1)(b).

          The EAD, manufactured by Bonsai, and the overall Game Creek course, designed and

   installed by Bonsai, were presumably not defective at the time sold by Bonsai because they

   complied with applicable Colorado codes and standards. Attached hereto as Exhibit D is an

   Annual Certificate of Registration issued to Vail Resorts Management Company by the Colorado

   Amusement Rides and Devices Program, pursuant to Colorado Amusement Rides and Devices

   Regulations (7 C.C.R. 1101-12), and dated October 25, 2016. This Registration certifies “that at

   the time of issuance, this amusement rides and devices operator was in compliance with

   manufacturer specifications and current codes adopted in the Colorado Amusement Rides and

   Devices Regulations.” (Exhibit D). The Game Creek Canopy Tour is one of the rides listed in

   compliance with state codes. Attached hereto as Exhibit E is a copy of Bonsai’s certification that

   the Game Creek Course complied with applicable ASTM standards for Amusement Rides and

   Devices. Compliance with the ASTM standards is required by the Colorado Amusement Rides

   and Devices Regulations, 7 C.C.R. 11101-12, Section 1-5. Plaintiff has not pleaded any facts

   that would overcome the presumption that the EAD and overall Game Creek zip line system

   were not defective upon delivery to Vail. Plaintiff therefore fails to meet the requirements for a

   strict product liability claim, and Count I of the FAC should be dismissed.

   F.     Counts II and X Should Be Dismissed Because the Game
          Creek Course Complied with Applicable Colorado Codes.
          As discussed above, Section 13-21-403 of the CRS applies a presumption that a

   manufacturer of a product that, at the time of sale, complies with applicable Colorado codes, is

   not defective “and that the manufacturer or seller thereof was not negligent.” C.R.S. 13-21-

   403(1). The Game Creek zip line course was certified as complying with Colorado codes related

                                                  - 10 -
Case 1:19-cv-01946-WJM-MEH Document 61 Filed 10/28/19 USDC Colorado Page 15 of 21




   to amusement parks and rides. Plaintiff has not alleged facts to overcome this presumption, and

   Plaintiff’s negligence and gross negligence causes of action must therefore be dismissed.

   G.     Count III Should Be Dismissed Because Plaintiff Fails to Allege Anything More
          Than Conclusory Statements With Respect to Bonsai’s Purported Warranties.
          Plaintiff fails to adequately plead a claim for breach of either an express or an implied

   warranty. With respect to her express warranty claim, Plaintiff summarily alleges that Bonsai

   breached an express warranty, but she alleges no facts that would show the existence of an

   express warranty. An essential element of a breach of express warranty claim is that “[t]he

   defendant expressly warranted the” item at issue. CJI – Civ. 14:8. See also C.R.S. 4-2-313

   (creation of express warranties). Plaintiff has made no such allegation, requiring dismissal. This

   Court recently dismissed an express warranty claim, explaining, “Plaintiffs fail[ed] to state a

   claim because they [did] not identify any express warranties made or the source of such

   warranties, and consequently no breach of any such warranties.” Carrado v. Daimler AG, 17-cv-

   3080, 2018 U.S. Dist. LEXIS 163026, at *17, (D. Colo. Sept. 24, 2018) (Martinez, J.).

          The FAC also includes only conclusory statements with respect to a purported implied

   warranty. While Plaintiff alleges that Bonsai knew “the particular purposes for which” the zip

   line, equipment, and components were to be used, Plaintiff does not state what the “particular

   purpose,” or even the usual purpose, of the zip line, equipment, and components supposedly

   were. In Carrado, this Court explained what must be pleaded for an implied warranty claim to

   survive a motion to dismiss: “[A] plaintiff must also show that the product was to be used for a

   particular purpose (different from its ordinary purpose), seller knew of the particular purpose,

   seller knew that the buyer was relying on sellers skill to provide a product that would satisfy the

   particular purpose, and the buyer relied on that skill.” Id. at *19 (citation omitted). This Court’s

   rationale for dismissing the implied warranty cause of action in Carrado applies equally to the

                                                  - 11 -
Case 1:19-cv-01946-WJM-MEH Document 61 Filed 10/28/19 USDC Colorado Page 16 of 21




   present case, and is therefore quoted at length:

          Plaintiffs fail to plead more than conclusory allegations pertaining to the implied
          warranties. For example, Plaintiffs do not even specify what the ordinary purpose
          of the Smart is, much less how Mercedes breached any warranty of
          merchantability. Similarly, when pleading that Mercedes knew of the "particular
          purposes" for which the Smart would be used, Plaintiffs do not
          identify what purpose the vehicle would be used for apart from its ordinary
          purpose (which is also unspecified). Plaintiffs fail to allege sufficient facts to
          support their claim that Mercedes breached any implied warranties, and instead
          merely restate the elements of a breach of implied warranty claim. Such
          conclusory allegations are insufficient.
   Id. (citation omitted). Plaintiff’s allegations here are similarly insufficient, and Bonsai requests

   that the Court dismiss Count III of the FAC.

   H.     Count VIII of the First Amended Complaint Should Be Dismissed Because
          Plaintiff Fails to Allege Any of the Elements of Fraud Against Bonsai.

          A complaint must set forth “a short and plain statement of the claim showing that the

   pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), and Rule 9(b) requires that a fraud claim be

   pled with particularity. United States ex rel. Sikkenga v. Regence Bluecross Blueshield of Utah,

   472 F.3d 702, 726-27 (10th Cir. 2006). At a minimum, a plaintiff must allege the “who, what,

   when, where and how of the alleged fraud.” Id. See also Se. Colo. Water Conservancy Dist. v.

   Cache Creek Mining Trust, 854 P.2d 167, 172 (Colo. 1993) (reciting the elements of fraud).

          Plaintiff fails to allege any facts against Bonsai that would satisfy a single element of a

   fraud claim. Indeed, Plaintiff did not allege any direct contact with Bonsai prior to the accident,

   much less a false representation by Bonsai. Plaintiff’s generic reference to “Defendants”

   throughout the fraud cause of action does not satisfy the “who” requirement of a fraud claim, as

   it would require a court to speculate as to what acts are attributable to whom. Robbins v. Okla.

   ex rel. Dep’t of Human Servs., 519 F.3d 1242, 1250 (10th Cir. 2008); see also Oshima v. Kia

   Motors Corp., No. 11-CV-3349, 2012 U.S. Dist. LEXIS 63086, at *15 (D. Colo. May 4, 2012)


                                                   - 12 -
Case 1:19-cv-01946-WJM-MEH Document 61 Filed 10/28/19 USDC Colorado Page 17 of 21




   (“global references to ‘defendants’ collectively . . . are insufficient to provide the fair notice

   required by Fed. R. Civ. P. 8(a).").

           The fraud count also does not specify the “when” of any potential statement or fraudulent

   act by Bonsai, and simply makes the conclusory allegations that the acts of “Defendants” took

   place “at all relevant times.” Bonsai also is left to guess what, where and how it supposedly

   committed fraudulent acts in connection with Plaintiff. The fraud claim has not been pled with

   particularity and should be dismissed against Bonsai under Rules 8(a)(2) and 9(b).

   I.      Plaintiff Has Not Pleaded Sufficient Facts for a Joint
           Venture Claim, Requiring Dismissal of Count IX of the FAC.
           A “joint venture” between two parties is a partnership that is formed for a limited

   purpose, and the law of partnership applies to determine whether a joint venture exists.

   Batterman v. Wells Fargo Ag Credit Corp., 802 P.2d 1112, 1117 (Colo. Ct. App. 1990). A joint

   venture exists only where the parties have “joint, not several, profit sharing.” Id. “This element

   of profit sharing has been said to be the ‘primary attribute’ of, and a ‘necessary condition’ for, a

   partnership.” Colo. Performance Corp. v. Mariposa Assocs., 754 P.2d 401, 405 (Colo. Ct. App.

   1987); see also Old Colo. Brewing Co. v. Company V., 2016 CV 31161, 2018 Colo. Dist. LEXIS

   1433, at *34-35 (Colo. Dist. Ct., Jan. 24, 2018) (“In absence of an agreement to share profits or

   losses, an essential element to prove the existence of a joint venture is lacking.”). There is no

   profit sharing, and therefore no joint venture, if one party “receives a fixed sum, irrespective of

   the venture’s profits or losses.” Batterman, 802 P.2d at 1117.

           The Agreement defines Vail as the “Buyer” and Bonsai as the “Seller.” (Exhibit A). The

   Agreement specifies that “Seller will furnish and deliver to Buyer, FOB Buyer’s place of

   business, the Zip Line System as further described in the Plans . . . .” Id. at ¶ 2(d)(i). Further,



                                                    - 13 -
Case 1:19-cv-01946-WJM-MEH Document 61 Filed 10/28/19 USDC Colorado Page 18 of 21




   “Ownership of the Zip Line System will pass to Buyer upon payment in full.” Id. at ¶ 5. The

   Agreement makes no mention of profit sharing between Vail and Bonsai.

          In the FAC, Plaintiff includes only one sentence about the “essential element” of a joint

   venture, the sharing of profits, which sentence is based on information and belief. FAC ¶ 418.

   There is clearly no basis for this allegation, which is belied by the Agreement between Vail and

   Bonsai. Bonsai, the “Seller” of the Zip Line System, has no ownership interest in the Zip Line

   System, and does not share in any way in the profits that Vail earns from the Zip Line System.

          Bonsai requests that the Court dismiss the joint venture cause of action.

   J.     Plaintiff Fails to Sufficiently Plead a Cause of Action for
          Gross Negligence, Requiring Dismissal of Count X of the FAC.
          “[I]t has been aptly said that gross negligence is ordinary negligence with a vituperative

   epithet added.” Holland v. Florida, 560 U.S. 631, 658 (2010). In Colorado, the vituperative

   epithet must amount to “an act or omission purposefully committed by a person who must have

   realized that the conduct was dangerous, and which conduct was done heedlessly and recklessly,

   either without regard to the consequences, or without regard to the rights and safety of others,

   particularly the plaintiff.” CJI – Civ. 9:30. See also Hamill, 262 P.3d at 954 (“Gross negligence

   is willful and wanton conduct, that is, action committed recklessly, with conscious disregard for

   the safety of others.”); United Blood Servs. v. Quintana, 827 P.2d 509, 523 n.10 (Colo. 1992)

   (“Willful misconduct consists of conduct purposely committed under circumstances where the

   actor realizes that the conduct is dangerous but nonetheless engages in the conduct without

   regard to the safety of others.”). Willful and wanton conduct “extends beyond mere

   unreasonableness.” Forman v. Brown, 944 P.2d 559, 564 (Colo. App. 1996).

          In Hamill, the court determined that there was no evidence that a camp wrangler acted

   willfully, purposefully caused a saddle to slip, or recklessly disregarded the appropriate way to

                                                  - 14 -
Case 1:19-cv-01946-WJM-MEH Document 61 Filed 10/28/19 USDC Colorado Page 19 of 21




   tack a horse. Id. at 955. The court therefore upheld the trial court’s dismissal of the gross

   negligence claim on summary judgment. Similarly, where a rafting guide instructed participants

   on how to enter the water to avoid injuries, the court found that the guide “did not consciously

   and willfully disregard the safety of the participants. Furthermore, plaintiff does not allege, nor

   does the record indicate that Scott [the guide] recklessly forced the participants to jump in the

   river or otherwise intentionally disregarded the participants’ safety.” Forman, 944 P.2d at 565.

          Here, at the motion to dismiss stage, the court must evaluate the allegations of the

   complaint to determine whether Plaintiff has alleged sufficient facts to withstand dismissal of the

   gross negligence cause of action. Plaintiff falls far short, only vaguely alleging, “[i]n engaging

   in one or more of the acts and omissions set forth herein causing Plaintiff’s injuries, Defendants

   acted willfully, wantonly, and recklessly, without regard for the consequences or the rights and

   safety of the Plaintiff.” FAC ¶ 423. The recitation of facts section of the FAC is devoid of any

   allegations of willful, wanton, or reckless conduct on the part of Bonsai, or conduct that was

   undertaken without regard for the safety of Plaintiff. This is a far cry from the requisite

   allegations of a conscious and willful disregard for the safety of participants. Bonsai respectfully

   requests that the gross negligence cause of action (Count X) be dismissed.


                                         IV.   CONCLUSION
          WHEREFORE, for the reasons stated above, Bonsai’s Rule 12(b)(6) motion to dismiss

   Plaintiff’s claims should be granted in its entirety. Bonsai respectfully requests that the Court

   dismiss Counts I through III and VII through X as against Bonsai with prejudice. Bonsai prays

   for such other and further relief as the Court deems appropriate, including costs.




                                                  - 15 -
Case 1:19-cv-01946-WJM-MEH Document 61 Filed 10/28/19 USDC Colorado Page 20 of 21




            DATED this 28th day of October, 2019.


                                                       Respectfully Submitted,


                                                       *
                                                        s/ Jennifer C. Arnett
                                                       Jennifer C. Arnett
                                                       Christopher C. Ash
                                                       Sanitas Law Group
                                                       1221 Pearl St.
                                                       Boulder, Colorado 80302
                                                       Tel: 303-442-2900
                                                       Fax: 303-442-2900
                                                       jennifer@sanitaslaw.com
                                                       chris@sanitaslaw.com
                                                       Attorneys for Defendant Bonsai Design, LLC




   *
     Pursuant to Electronic Case Filing Procedure for the District of Colorado (Civil Cases) § 5(C)(1-3), the “s/
   signature” serves as the filer’s signature on all such documents filed with the court. It also serves as the filer’s
   signature for purposes of the Federal Rules of Civil Procedure, the local rules of this court, and any other purpose
   for which a signature is required in connection with proceedings before the court.
                                                           - 16 -
Case 1:19-cv-01946-WJM-MEH Document 61 Filed 10/28/19 USDC Colorado Page 21 of 21




                                   CERTIFICATE OF SERVICE

   I hereby certify that on the 28th of October, 2019, I electronically filed the foregoing
   “BONSAI’S RULE 12(b)(6) MOTION TO DISMISS” and five exhibits cited therein with the
   Clerk of Court using the CM/ECF system which will send notification of such filing to the
   following email addresses:

   Paul J. Komyatte
   paul@komyattelawfirm.com
   Attorney for Plaintiff Lisa Cowles



   Alison K. Toivola
   aktoivola@vailresorts.com

   Samuel N. Shapiro
   sshapiro@vailresorts.com
   Attorneys for Vail Resorts Management Company




                                    s/ Christine Giaquinto, Legal Assistant of Sanitas Law Group




                                                   - 17 -
